      Case 1:21-cv-10832-PBS Document 4 Filed 05/24/21 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


JOHN HIGGINS,                       )
          Plaintiff,                )
                                    )   Civ. Action No. 21-10832-PBS
             v.                     )
                                    )
RIGANO’S TOWING,                    )
          Defendant.                )

                         MEMORANDUM AND ORDER

                             May 24, 2021

SARIS, D.J.

     For the reasons stated below, the Court dismisses this

action pursuant to Fed. R. Civ. P. 12(h)(3) for lack of subject

matter jurisdiction.

                              BACKGROUND

     On May 20, 2021, John Higgins, a resident of Massachusetts,

filed a pro se complaint against Rigano’s Towing of Malden.

Docket No.    1.   Higgins complains of “Motor Vehicle Registration

Theft & Fraud.”    Id. at ¶ III.   For relief, Higgins seeks

“COMPENSATION OF $150,000.”    Id. at ¶ II(B)(3).      With the

complaint, Higgins submits a copy of a January 26, 2021 order

dismissing a state court case without prejudice for failure to

appear at a final pre-trial conference. Higgins v. Rigano’s

Towing, No. 1981CV00424.    Docket No. 1-2.

     The Court’s records indicate that Higgins brought the same

claims against the same defendant three months earlier.         See
      Case 1:21-cv-10832-PBS Document 4 Filed 05/24/21 Page 2 of 4



Higgins v. Rigano’s Towing, C.A. No. 21-10224-RGS (the “First

Complaint” filed February 5, 2021).      On March 15, 2021, the

assigned magistrate judge recommended dismissal for lack of

jurisdiction and failure to state a claim.       Id. at Docket No. 4.

The assigned district judge, having received no objection from

Higgins, agreed that the court lacks jurisdiction to hear the

underlying subject matter.    Id. at Docket No. 6.      On April 1,

2021, the First Complaint was dismissed with prejudice.         Id. at

Docket No. 7.

                                REVIEW

     "Federal courts are courts of limited jurisdiction."

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Federal district courts may exercise jurisdiction over civil

actions arising under federal law, see 28 U.S.C. § 1331 (“§

1331”), and over certain actions in which the parties are of

diverse citizenship and the amount in controversy exceeds

$75,000, see 28 U.S.C. § 1332 (“§ 1332”).

     Consequently, a plaintiff who seeks to bring his suit in a

federal forum bears the burden of establishing that the federal

court has subject-matter jurisdiction. See Gordo-González v.

United States, 873 F.3d 32, 35 (1st Cir. 2017).        "If the court

determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action."        Fed. R. Civ.

P. 12(h)(3).

                                   2
      Case 1:21-cv-10832-PBS Document 4 Filed 05/24/21 Page 3 of 4



     In conducting this review, the Court liberally construes

Higgins’ complaint because he is proceeding pro se.         See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972).

                              DISCUSSION

     Although the prior judgment dismissing Higgins’ First

Complaint for lack of jurisdiction was not a final judgment on

the merits, the instant action similarly does not give rise to

federal question or diversity jurisdiction.

     Although Higgins invokes this Court’s federal question

jurisdiction, he has failed to state what law or statute the

defendant allegedly violated.     He complains that the defendant

wrongfully sold Higgins’ car.     However, such a claim does not

present a valid federal question.

     To the extent the complaint invokes the Court’s diversity

jurisdiction, there is no diversity of citizenship because the

plaintiff and the defendant are each alleged to reside in

Massachusetts.

                                 ORDER

     Based on the foregoing, it is hereby Ordered that this

action is DISMISSED pursuant to Fed. R. Civ. P. 12(h)(3) for

lack of subject matter jurisdiction.       In view of the dismissal

of this action for lack of subject matter jurisdiction, no

action is taken on plaintiff’s Application to Proceed Without

Prepayment of Fees and Affidavit.

                                   3
      Case 1:21-cv-10832-PBS Document 4 Filed 05/24/21 Page 4 of 4




SO ORDERED.
                                  /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                   4
